                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JERRELL BOBBY MOORE,                  )
                                      )
                  Petitioner,         )
                                      )              1:20CV920
    v.                                )              1:07CR70-1
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                  Respondent.         )


                                  JUDGMENT

    On October 30, 2020, the United States Magistrate Judge’s

Amended Recommendation was filed and notice was served on the

parties pursuant to 28 U.S.C. § 636. (Docs. 91, 92.) No

objections were filed within the time limits prescribed by

§ 636.

    The court need not make a de novo review and the Magistrate

Judge’s Amended Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED AND ADJUDGED that Petitioner’s

motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255, (Doc. 86), is DENIED and that this action be, and

is hereby, dismissed without prejudice to Petitioner promptly

filing corrected actions.

    IT IS FURTHER ORDERED AND ADJUDGED that Petitioner’s

motions, (Doc. 89, 90), seeking to set aside the revocation

judgment and to receive jail credit are DENIED without prejudice




         Case 1:07-cr-00070-WO Document 93 Filed 12/08/20 Page 1 of 2
to Petitioner pursuing the claims correcting the defects as set

out in the Order and Recommendation.

    This the 8th day of December, 2020.



                                 __________________________________
                                   United States District Judge




                                 - 2 -




      Case 1:07-cr-00070-WO Document 93 Filed 12/08/20 Page 2 of 2
